DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22 and 23 are objected to because of the following informalities: 	Each of claims 22 and 23 recite below the illustration of formula (1) “R is the same or different … an amine radical, an in each case optionally…”  This recitation appears to merely be a typographical error, where the examiner suspects the intent of the applicant was to recite this portion of the claim as “R is the same or different … an amine radical, in each case optionally…”, and will be examined on the merits as such. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	The last paragraph of claims 22 and 23 each recite “the white pigment comprises titanium dioxide and/or barium sulfate.”  Claim 16, the claim from which each of claims 22 and 23 depend, recites “[the] white pigment [is] selected from zinc oxide, zinc sulfide, barium carbonate, and/or titanium dioxide.”  Therefore, the inclusion of barium sulfate in claims 22 and 23 makes each of claim 22 and 23 in improper dependent form for failing to further limit the subject matter of the claim upon which it depends by expanding the scope of materials used as the white pigment additive. 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0257794 (hereinafter “Grimm”), and further in view of United States Patent Application Publication No. US 2016/0326366 (hereinafter “Sybert”). Regarding claim 16 	Grimm teaches a fiber composite material 42 comprising at least one unidirectional fiber layer 4, 14, 16 of a fiber material embedded into a thermoplastic matrix 8, 18, wherein the composition of the matrix 8, 18 contains components A), B), C) including: C.1); C.2); and/or C.3), D), and E) which are represented in a parts by weight basis (pbw), where when all components are added the pbw equals 100 (abstract; and paragraphs [0010] — [0023] and [0143]), which corresponds to the pbw basis being identical to a wt% basis.  	Grimm teaches component A) is present in an amount of 60-95 pbw of an aromatic polycarbonate and/or aromatic polyester carbonate (abstract), which encompasses the claimed range. 	Grimm teaches the composition includes component D) (B)) in an amount ranging from 0-30 pbw of talc (white pigment) (paragraph [0022]), which encompasses the claimed range. 	Grimm teaches the composition includes component C.3 (D.1)) in an amount ranging from 0-25 pbw, encompassing the claimed range, which is one or more oligomeric phosphates of general formula (VIII), which corresponds to claimed general formula (5) (paragraphs [0021] and [0126] — [0135]).  	Grimm teaches the composition includes component C.1 (D.2)) in an amount ranging from 1.0-14.5 pbw which is one or more cyclic phosphazenes of general formula (X), which corresponds to claimed formula (1) (paragraphs [0014] and [0094] — [0105]), which encompasses the claimed ranges.  	Grimm also teaches further additives G (C)), such a black pigment carbon black (colorant other than component B)), may be used in an amount ranging from 0-15 pbw (paragraphs [0029] and [0177] — [0178]), which encompasses the claimed ranges. 	Grimm teaches the composition can contain further customary polymer additives such as flame retardants, stabilizers (for example UV/light stabilizers, heat stabilizers, antioxidants, transesterification inhibitors, hydrolysis inhibitors), pigments, fillers, reinforcing materials, etc. (paragraph [0177]). 	Grimm does not explicitly teach the pigment is a white pigment selected from zinc oxide, zinc sulfide, barium carbonate, and/or titanium dioxide in an amount of 2-20 wt%. 	Sybert teaches a polycarbonate thermoplastic resin composition (abstract).  Sybert teaches pigment additives can be present including inorganic pigments, such as zinc oxide, titanium dioxide, zinc sulfide, etc. (paragraph [0061]).  Sybert teaches the use of pigments such as titanium dioxide produces white compositions, which are commercially desirable.  Pigments such as titanium dioxide (or other mineral fillers) can be present in the thermoplastic compositions in amounts of 5 to 15 wt%, based on the total weight of the composition (paragraph [0063]), which falls within the claimed range.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the pigments of Grimm with the pigments disclosed by Sybert to yield a commercially desirable white polymer composition.Regarding claim 19 	In addition, Grimm teaches the fiber material includes reinforcing fibers made from carbon and/or basalt (paragraph [0190]).  Grimm also teaches the reinforcing fibers are continuous fibers (endless fibers) (paragraph [0199]).Regarding claim 20 	In addition, Grimm teaches the fiber material includes continuous reinforcing fibers arranged unidirectionally (paragraphs [0189] and [0199]).
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0183958 (hereinafter “Woo”), and further in view of United States Patent Application Publication No. US 2015/0368458 (hereinafter “Sun”).Regarding claims 16 and 23 	Woo teaches a polycarbonate resin composition including an aromatic polycarbonate resin, an inorganic filler, and a Tg regulator and can have improved appearance and flowability (abstract and paragraph [0033]).  Woo teaches the polycarbonate resin composition consists of: (A) a polycarbonate resin (corresponding to claimed element A)) in an amount of from 50-85 wt%, which encompasses the claimed ranges; (B) an inorganic filler, such as reinforcing fibers and barium sulfate (corresponding to claimed element B) of a white pigment comprising barium sulfate) in an amount of from 10-40 wt%, which overlaps the claimed ranges; and (C) a Tg regulator including phosphorous (corresponding to claimed element D.2)) in an amount of 1-10 wt%, which overlaps the claimed ranges (paragraphs [0010] and [0012]).  It is noted the fillers including fibrous material corresponds to the claimed feature requiring a fiber composite material comprising at least one layer of fiber material embedded into an aromatic polycarbonate-based composition. 	Woo teaches the polycarbonate resin may further include one or more additives including light stabilizers, pigments, UV radiation absorbers, etc. (paragraph [0017]). 	Woo does not explicitly teach the pigment is a white pigment selected from zinc oxide, zinc sulfide, barium carbonate, and/or titanium dioxide in an amount of 2-20 wt%. 	Sybert teaches a polycarbonate thermoplastic resin composition (abstract).  Sybert teaches pigment additives can be present including inorganic pigments, such as zinc oxide, titanium dioxide, zinc sulfide, etc. (paragraph [0061]).  Sybert teaches the use of pigments such as titanium dioxide produces white compositions, which are commercially desirable.  Pigments such as titanium dioxide (or other mineral fillers) can be present in the thermoplastic compositions in amounts of 5 to 15 wt%, based on the total weight of the composition (paragraph [0063]), which falls within the claimed range.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the pigments of Woo with the pigments disclosed by Sybert to yield a commercially desirable white polymer composition. 	Woo teaches the Tg regulator may be compounds having structures of Chemical Formulas 2, 3, and/or 4, where Chemical Formula 3 corresponds to the claimed cyclic phosphazene of formula (1) when the R substituent is a halogen radical, and where Chemical Formula 4, when R11 to R61 are each hydrogen corresponds to the claimed cyclic phosphazene of formula (1) when the R substituent is an OH radical (paragraphs [0013] – [0016]). 	Woo does not explicitly disclose the Tg regulator is a phenoxyphosphazene and the proportion when k=1 is 50-98 mol%, based on the total amount of phenoxyphosphazene. 	Sun teaches an aromatic polycarbonate resin (abstract and paragraph [0197]).  Sun teaches phenoxyphosphazene is used as a flame retardant (paragraph [0181]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the polycarbonate resin composition of Woo with the phenoxyphosphazene of Sun to improve the flame retardant properties of the polycarbonate resin composition. 	The combination of Woo and Sun does not explicitly teach a proportion of phenoxyphosphazene being 50-98 mol% relative to the compound represented by Chemical Formulas 3 and/or 4 from Woo.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine a relative amount of the flame retardant phenoxyphosphazene and the compounds represented by Chemical Formulas 3 and/or 4 from Woo using nothing more than routine experimentation to yield a resin composition which exhibits the preferred properties of improved appearance and flowability, and sufficient flame retardant properties.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woo, Sybert and Sun as applied to claim 16 above, and further in view of United States Patent Application Publication No. US 2013/0267635 (hereinafter “Seidel”).Regarding claim 21 	The limitations for claim 16 have been set forth above.  In addition, Woo teaches the use of an anti-dripping agent (paragraphs [0017] and [0081]).  However, Woo is silent with regards to specific materials for the anti-dripping agent, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Seidel provides this conventional teaching showing that it is known in the art to use silicones and/or aramid fibers as anti-dripping agents for aromatic polycarbonate resin compositions (abstract; and paragraphs [0018] and [0110]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the anti-dripping agent disclosed by Woo from the silicone and/or aramid fiber materials taught by Seidel motivated by the expectation of successfully practicing the invention of anti-dripping agents useful in aromatic polycarbonate resin composition applications. 	The modification proposed above corresponds to the claimed feature which requires the composition to be free of fluorine-containing anti-dripping agents.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Sybert as applied to claim 16 above, and further in view of United States Patent Application Publication No. US 2008/0182926 (hereinafter “Lim”).Regarding claim 22 	The limitations for claim 16 have been set forth above.  As noted above with regards to the rejection of claim 16, the Grimm has met the limitations of elements A), B), C), D.2), and the unidirectionally oriented continuous (endless) fibers which are additionally applicable to the same elements in claim 22. 	Grimm does not teach claimed element D.1) is present in an amount of 1 to 12 wt%. 	Lim teaches a flame retardant polycarbonate resin composition (abstract).  Lim teaches a flame retardant for the polycarbonate resin composition includes (D) about 1-30 pbw of a phosphorous mixture of a cyclic phosphazene oligomer (element D.2)) and a phosphoric acid ester per 100 pbw of the resin (1-23 wt%) (paragraph [0025]), which encompasses the claimed range.  Lim teaches the phosphoric acid ester is represented by Formula (IV) and substituents R3, R4, R6 and R7 include C6 aryl groups (R1 to R4 are C6 aryl radicals) and substituent R5 includes a C6 arylene group (X is a mono-cyclic aromatic radical having 6 carbon atoms) (paragraphs [0063] – [0065]), which corresponds to claimed element D.1.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the resin of Grimm with the phosphorous mixture of a cyclic phosphazene oligomer and a phosphoric acid ester (including each of elements D.1) and D.2)) to yield a polycarbonate resin composition which exhibits sufficient flame retardance.
Response to Arguments
Applicant’s arguments, see page 12, filed 17 August 2022, with respect to the objection of claim 16 and one of the objections to claim 23 have been fully considered and are persuasive.  The objection of claim 16 and one of the objections to claim 23 have been withdrawn.  It is noted Claims 22 and 23, which were grouped with the objection of claim 16 in the previous Office action has not been withdrawn because claims 22 and 23 were not amended in the same manner as claim 16 was to overcome their objection.
Applicant’s arguments, see pages 12 and 13, filed 17 August 2022, with respect to the rejections under 35 USC §103 as being obvious over: (1) Grimm; or (2) Woo and Sun have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the additional consideration of Sybert, as detailed in the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783